—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered August 11, 1992, convicting defendant, after jury trial, of rape in the first degree, sodomy in the first degree, and robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 12Vi to 25 years on the rape and sodomy charges, to be served consecutively to a term of 8 to 16 years on the robbery charge, unanimously affirmed.
The record on direct appeal fails to support defendant’s claim he failed to receive effective assistance of counsel (People v Baldi, 54 NY2d 137, 147). In view of defendant’s past criminal record, we perceive no abuse of discretion in sentencing (People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert denied 421 US 951). Concur—Wallach, J. P., Rubin, Ross, Asch and Mazzarelli, JJ.